Citation Nr: 0317235	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  94-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied entitlement to service 
connection for psychiatric disability including post-
traumatic stress disorder and entitlement to nonservice-
connected pension benefits.  

When this matter was previously before the Board in November 
1996, it was remanded to the RO for additional development.  
Following the requested development, the RO continued its 
denial of the service connection claim.  However, the record 
indicates that the RO granted nonservice-connected pension 
benefits, effective January 1, 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran has post-traumatic stress disorder as a 
consequence of his exposure to combat in Vietnam.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and the opportunity for a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

The veteran's initial claim for service connection for a 
psychiatric disorder was received in April 1992.  Although 
the service medical records are incomplete and show only the 
report of entrance examination, which is negative for 
pertinent complaints or findings, the record itself shows no 
indication of chronic psychiatric disability until many years 
following service, when it was thought that the veteran had 
depression.  The record shows a lengthy history of alcohol 
and drug abuse.  Except for post-traumatic stress disorder, 
initially diagnosed in the 1990's, there is no showing that 
the veteran has a chronic psychiatric disorder that is 
related to service.  

However, the record shows that the veteran has been diagnosed 
with post-traumatic stress disorder by VA on numerous 
occasions, including on a VA psychiatric examination in 
September 1993 and that in March 1995, an Administrative Law 
Judge for the Social Security Administration granted benefits 
based primarily on disability resulting from post-traumatic 
stress disorder.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.  

The issue in this case is whether there is credible evidence 
of a stressor to support the diagnosis.  

In a number of statements, the veteran claimed that he served 
in Vietnam from September 1967 to April 1968 with the 2nd 
Target Acquisition Battalion, 26th Artillery, 18th Airborne 
Corps.  The RO has denied his claim based primarily on a lack 
of evidence showing the dates of his service in Vietnam.  
Despite a number of requests, the RO was unable to obtain a 
complete copy of the veteran's service personnel records from 
the National Personnel Records Center (NPRC).  His DA Form 
20, which would show his units and dates of assignment, could 
not be reconstructed.  

However, the veteran's DD-214 shows that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal and that 
he had six months of foreign service with the United States 
Army Pacific.  His DD-214 also shows that his military 
occupational specialty (MOS) was sound range repairman, 
which, in the circumstances of this case, is not inconsistent 
with his claim to have been exposed to significant combat in 
Vietnam.  The service personnel records that are available 
show that when the veteran was stationed at Fort Bragg, North 
Carolina, in June 1968, his unit was Battery C, 2d TAB 
(Target Acquisition Battalion), 26th Artillery.  

In February 1997, the United States Army & Joint Services 
Environmental Support Group (ESG), which is now known as the 
United States Armed Services Center for Unit Records Research 
(USASCURR), provided a copy of the unit history for 1968 of 
the 2d TAB, 26th Artillery, which shows that the Battalion 
was attached to the XVIII Airborne Corps.  The unit history 
also shows that Battery C, 2d TAB, deployed to Vietnam in 
October 1967 for a period of 180 days in support of the 12th 
Marine Regiment and returned to "this station" (Fort Bragg) 
on April 12, 1968.  The history states that the unit 
disembarked at Danang Air Base and convoyed north to Dong Ha 
Base Camp.  

The foregoing facts are essentially consistent with the 
veteran's assertions in 1992 and 1993 regarding the dates and 
circumstances of his service in Vietnam.  Although ESG did 
not confirm veteran's claim that Con Thien was attacked in 
March 1968, ESG did confirm from the unit history that a 
Specialist Four (SP4) Anthony Talotta was wounded in action 
on February 22, 1968.  Although some of the veteran's claimed 
stressors appear to be exaggerated, in a statement dated in 
October 1993, he reported that in February 1968 at Con Thien, 
two men were medically evacuated - one a Marine with the 3d 
Marine Division and the other a member of his Battalion, 
whose name the veteran recalled as Anthony Taborilli.  "I am 
not sure of the correct spelling," he said.  

In his October 1993 statement, the veteran stated that he was 
with a unit that was constantly being hit by rockets, mortars 
and sniper fire in order to disrupt his unit's efforts to 
spot enemy gunfire and troop movements.  This information, 
the veteran said, was extremely vital and led the enemy to 
keep trying to wipe out his unit.  

A search of the internet discloses that the veteran's name 
appears on an "Initial Roster/Manifest" of the "C-F-26th 
ARTILLERY-TAB" apparently in the possession of a former 
member of that unit.  "C-F-26th ARTILLERY-TAB" stands for C 
Battery, which later became F Battery, of the 26th 
Artillery's Target Acquisition Battalion based at Dong Ha.  
There is the indication that the veteran's name appeared on 
the Roster in 1967, when it was C Battery.  It is stated that 
the unit, based at Dong Ha, provided Target Acquisition 
personnel to almost all of the FSB's (Fire Support bases) and 
OP's (Observation posts) along the Demilitarized Zone (DMZ).  
At this point it is noted that this material was not made 
available to the veteran; however, in view of the ultimate 
decision in this case, such a referral would only delay the 
proceedings without any benefit to the veteran.  This 
information gleaned from this material is consistent with the 
veteran's contention in a statement received in July 1993 
that he served in Vietnam essentially as a kind of forward 
observer responsible for tracking incoming rockets, mortar, 
and artillery fire, as well as enemy troop movements.  An 
extract from a history of the Marines in Vietnam, which was 
submitted by the veteran in April 1993, shows that by the 
summer of 1967, the North Vietnamese had introduced heavy 
artillery with a range in excess of 10 miles that was able to 
bring under fire Marine positions at Con Thien and Dong Ha, 
which, with other Marine Logistic bases within range of enemy 
artillery, suffered frequent attacks.  This history also 
shows that an Army unit, "the Target Acquisition Battery 
from 2d Battalion, 26th Artillery," worked with the 3d Marine 
Division to improve target information.  

The Board observes that the diagnosis of post-traumatic 
stress disorder rendered by a VA examiner in September 1993 
was predicated on the veteran's exposure to constant combat 
along the DMZ.  It is interesting to note that the incident 
in which two of the veteran's service comrades were wounded 
from a rocket attack at Con Thien was deemed by the examiner 
to be "[o]ne prototypical incident" of his exposure to 
combat and thus not the sole basis for the diagnosis.  In any 
case, the Board believes that the veteran's recollection is 
sufficiently congruent with the findings of ESG regarding the 
wounding in action of SP4 Talotta that the "prototypical 
incident" is credibly established.  

In any case, the veteran is entitled to the benefit of the 
doubt on the material issues of his presence in Vietnam with 
the 2d TAB, 26th Artillery, during the timeframe claimed and 
on the issue of his exposure to life-threatening stressors 
during service with that unit such as to support a diagnosis 
of post-traumatic stress disorder.  See 38 U.S.C.A. § 
5107(b); Pentecost v. Principi, 16 Vet. App. 124 (2002).  It 
follows that the claim of entitlement to service connection 
for post-traumatic stress disorder must be granted.  



ORDER

Service connection for post-traumatic stress disorder is 
granted.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

